Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 April 2022 has been entered.

Status of Claims
Claims 1, 3-5, 7-10 and 12-27 are pending.
Claims 12-24 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II thru VII. Election was made without traverse in the reply filed on 16 April 2021 to the Restriction/Election Office Action mailed 17 February 2021.
	Claims 1, 3-5, 7-10 and 25-27 are rejected.
	Claim 10 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2017/076861, 10/20/2017. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EP 16194788.2, 10/20/2016, was filed on 18 April 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1, 3-5, 7-10 and 25-27 have the effective filing date of 20 October 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:

Claim 10 recites: “…, the polypeptide degrades the peptidoglycan of Enterococcus bacteria”, which should read: “…, the polypeptide degrades the peptidoglycan of Enterococcus bacteria.”  That is, the term ‘Enterococcus’ should be italicized, because it is a proper bacterial genus name.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1, 5, 7-10, 25 and 27 are rejected under 35 U.S.C. §103 as being unpatentable over Yoong et al. ((2004) J. Bacteriol. 186(14): 4804-4812) as evidenced by NCBI Blast (Amino acid sequence-PlyV12; comparison with instant SEQ ID NO.: 5.Downloaded 19 May 2021) in view of Centanni et al. (International Patent Application Publication No. WO 2005/012491 A2), Chichili et al. ((2013) Prot. Sci. 22: 153-167), and Kim et al. ((2014) J. Antimicrob. Chemother. 69: 121-132).
[All references cited in the Final Office Action mailed 02 November 2021.]

Yoong et al. as evidenced by NCBI Blast addresses some of the limitations of claims 1, 9, and 25, and the limitations of claims 5, 10 and 27.
Yoong et al. provides information that would motivate one of ordinary skill in the art to add a second amino acid sequence, as an antimicrobial peptide, to the first amino acid sequence, which is Yoong’s AY581208, by way of addressing the limitations of claim 1.
Regarding claims 1, 5, 9 and 25, Yoong et al. shows a lysin, PlyV12, from enterococcal bacteriophage ϕ1 which infects the host Enterococcus faecalis strain V12 (pg. 4808, column 1, para. 3). An alignment of the PlyV12 sequence from E. faecalis bacteriophage ϕ1 with lysins from other bacteriophages is shown in Figure 1 (pg. 4810, column 1, last para. thru column 2, lines 1-5). Figure 1 shows the amino acid sequence of PlyV12 from E. faecalis bacteriophage ϕ1 designated as “Ef” (pg. 4809, Fig. 1, entry# “Ef”). The nucleotide sequence of PlyV12 has been deposited into GenBank under accession number AY581208 (pg. 4812, column 1, last para. [Claim 1- A polypeptide comprising a first amino acid sequence and a second amino acid sequence, wherein the first amino acid sequence is a sequence selected from the following group of sequences: i) an amino acid sequence according to SEQ ID NO:2; ii) an amino acid sequence according to SEQ ID NO:3; and iii) an amino acid sequence according to SEQ ID NO: 5] [Claim 5- the polypeptide comprises the amino acid sequence of SEQ ID NO.: 2 and SEQ ID NO.: 3] [Claim 9- the first amino acid sequence is SEQ ID NO.: 5] [Claim 25- SEQ ID NO.: 93] [species election] contains SEQ ID NO.: 5]).

NCBI Blast shows that the (amino acid sequence) translation of the nucleotide sequence deposited as AY581208, shown by Yoong et al., is identical to Applicant’s SEQ ID NO.: 1 (wildtype) polypeptide, and 99.9% identical to Applicant’s SEQ ID NO.: 5 polypeptide; i.e., Applicant’s SEQ ID NO.: 5 polypeptide is missing the initiating Met(hionine) residue, which would be required (and, therefore, would need to be added) in order to start (protein) translation of the originating DNA sequence.
In addition, the amino acid sequence of AY581208, shown by Yoong et al., and Applicant’s polypeptides comprising SEQ ID NOs.: 1 and 5 contain Applicant’s polypeptides described as having the amino acid sequence designations of SEQ ID NO.: 2 and SEQ ID NO.: 3. That is, instant SEQ ID NO.: 2 encompasses from the 4th amino acid thru the 153rd amino acid of instant SEQ ID NO.: 1 and Yoong et al.’s AY581208 (and, therefore the 3rd amino acid thru the 152nd amino acid of instant SEQ ID NO.: 5); and instant SEQ ID NO.: 3 encompasses from the 245th amino acid thru the 309th amino acid of instant SEQ ID NO.: 1 and Yoong et al.’s AY581208 (and, therefore, the 244th amino acid thru the 308th amino acid of instant SEQ ID NO.: 5).

Further regarding claim 1, Yoong et al. shows that PlyV12 was found to have maximal activity at about pH 6.0 while retaining partial yet significant activity at pH values of 5.0 and 7.5 (Fig. 2). The activity decreased rapidly at higher pHs, resulting in near inactivation at pH 8.5, a profile common among bacteriophage lysins (pg. 4811, column 1, para. 1 and pg. 4810, column 1, Fig. 2). Figure 2 shows that PlyV12 had enzymatic activity at pH 5.25 and pH 7.5. There appears to be only an ~15% decrease in antibacterial activity in moving from pH 5.25 (65%) to pH 7.5 (50%). (pg. 4810, column 1, Fig. 2 [Claim 1- the polypeptide has at pH 7.4: a) a higher antibacterial activity than the wild-type enzyme polypeptide (SEQ ID NO.: 1) and/or b) the same or increased antibacterial activity compared to the activity at pH 5.25]).
 
Recall that the amino acid sequence of PlyV12 is 99.9% identical to Applicant’s SEQ ID NO.: 5 polypeptide, cited in claim 1.

Regarding claims 10 and 27, Yoong et al. teaches that lysins have evolved to rapidly break down the bacterial cell wall in order to release progeny phage. Lysins are commonly found as modular proteins with an amino-terminal domain that confers the enzymatic activity for a peptidoglycan bond and a carboxyterminal domain that confers binding specificity to a carbohydrate epitope in the bacterial cell wall (pg. 4808, column 1, para. 2). PlyV12, a bacteriophage lytic enzyme, was isolated and shown to effectively kill both Enterococcus faecalis and Enterococcus faecium (including vancomycin-resistant strains) (pg. 4808, Abstract [Claim 10- the polypeptide degrades the peptidoglycan of Enterococcus bacteria] [Claim 27- said further amino acid sequence is an enzyme capable of degrading the cell wall of Gram-positive bacteria]).

Yoong et al. as evidenced by NCBI Blast does not show: 1) a second amino acid sequence that is an antimicrobial peptide, including an antimicrobial peptide selected from a group that includes SEQ ID NO.: 4 [species election] [Claims 1, 7, 8 and 9]; 2) the polypeptide has at pH 7.4: a) a higher antibacterial activity than the wild-type enzyme polypeptide (SEQ ID NO.: 1); and/or b) the same or increased antibacterial activity compared to the activity at pH 5.25 [Claim 1]; and 3) the polypeptide further comprises an amino acid sequence of SEQ ID NO.: 93 [species election] [Claim 25].  
It is noted that SEQ ID NO.: 93 is composed of polypeptides with the amino acid sequences of SEQ ID NO.: 4 (with a required Met initiating codon) which is amino-terminal to SEQ ID NO.: 5, the polypeptides being separated by a Gly-Ser linker. It is noted that Yoong et al. shows SEQ ID NO.: 5 above.

Centanni et al. addresses some of the limitations of claims 1 and 25, and the limitations of claims 7, 8 and 9. 
Centanni et al. shows a method for providing a tissue expressing an exogenous antimicrobial polypeptide or an expression vector comprising a DNA sequence encoding an antimicrobial polypeptide (pg. 5, lines 8-12 [nexus to Yoong et al.] [antimicrobial polypeptide sequences]).
Regarding claims 1, 7, 8, 9 and 25, examples of antimicrobial polypeptides include, but are not limited to, the polypeptides described in Table 1 (pg. 9, lines 23-25). Table 1 shows SEQ ID NO.: 23 which encodes buforin II, which is, in turn, derived from the Asian toad Bufo bufo gargarizans (pg. 29, entry# 10 [Claims 1, 7, 8 and 9- SEQ ID NO.: 4] [Claim 25- SEQ ID NO.: 93]).

It is noted that the antimicrobial polypeptide of Centanni et al. with SEQ ID NO.: 23 is identical to Applicant’s polypeptide represented by amino acid sequence SEQ ID NO.: 4.
Recall that SEQ ID NO.: 93 comprises SEQ ID NO.: 4 and SEQ ID NO.: 5 with a linker in between them.

Chichili et al. provides information that would motivate one of ordinary skill in the art to connect two polypeptides with a Gly-Ser linker, by way of addressing the limitations of claim 25, with regard to SEQ ID NO.: 93 [species election].
Recall that SEQ ID NO.: 93 comprises SEQ ID NO.: 4, as shown by Centanni et al.,  and SEQ ID NO.: 5, as shown by Yoong et al., with a linker in between them.

Chichili et al. teaches that linkers or spacers are short amino acid sequences created in nature to separate multiple domains in a single protein. Gly-rich linkers are flexible, connecting various domains in a single protein without interfering with the function of each domain (pg. 153, Abstract). An independent analysis showed that Thr, Ser, Gly and Ala are preferred residues in natural linkers (pg. 153, column 2, lines 8-10). Polypeptides rich in Gly, Ser and Thr offer special advantages: (i) rotational freedom of the polypeptide backbone, so that adjacent domains are free to move relative to one another; (ii) enhance solubility; and (iii) resistance to proteolysis (pg. 163, column 2, last para. thru pg. 164, column 1, lines 1-2).
Regarding claim 25, Chichili et al. teaches that various compositions of linker have been used for structural studies (Table 1). Linkers with almost equal composition of Gly and Ser were used, such as for a phosphoprotein-nucleocapsid protein complex, the ribosomes-SRP-FtsY complex, and the Fat domain of focal adhesion kinase complexes. Various lengths of Gly- and Ser-rich linkers were employed in some specific examples. For structural studies of CaM-CBD (cell binding domain) of calcineurin complex, a suitable linker might comprise a combination of small side chain amino acids, such as Gly and Ser (pg. 164, column 1, para. 1).

Kim et al. provides information that would motivate one of ordinary skill in the art to combine buforin II polypeptide (instant SEQ ID NO.: 4), as shown by Centanni et al., with PlyV12 polypeptide (instant SEQ ID NO.: 5), as shown by Yoong et al., by way of addressing the limitations of claims 1 and 25, the latter claim with regard to SEQ ID NO.: 93 [species election].

Kim et al. teaches that antimicrobial peptides (AMPs) show great potential as novel antibiotics (pg. 121, Objectives [nexus to Yoong et al.] [antimicrobial polypeptides]).
Regarding claims 1 and 25, the described study shows the development of novel AMPs with enhanced stability and cell specificity consisting entirely of unmodified natural amino acids. In all studies, magainin 2 and buforin IIb were included as standard AMPs because of their well-established biological activity, structure and mode of action (pg. 122, column 1, para. 1 [nexus to Centanni et al.] [buforin II polypeptide]).  Test bacterial strains included Enterococcus faecalis (pg. 122, column 1, last para. thru column 2, line 1 [nexus to Yoong et al.] [polypeptides with antimicrobial activity against E. faecalis]).  Table 2 shows that buforin IIb required a lower MIC (minimum inhibitory concentration) with regard to equivalent antimicrobial activity against E. faecalis compared to other AMPs tested (pg. 125, Table 2).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the polypeptide comprising a first amino acid sequence, as shown by Yoong et al. as evidenced by NCBI Blast, by: 1) incorporating a first amino acid sequence selected from SEQ ID NOs.: 2 or 3 or 5 [Claims 1, 3, 5, 9 and 25], as shown by Yoong et al. as evidenced by NCBI Blast, with a reasonable expectation of success, because Yoong et al. shows a polypeptide which represents SEQ ID NO.: 5 (i.e., PlyV12 lytic enzyme), which, in turn, comprises the smaller peptides of SEQ ID NOs.: 2 and 3 (MPEP 2143 (I)(G)). It is well known in the art of microbial-derived enzyme polypeptides, and Yoong et al. teaches, that such polypeptides comprise functionally independent domains that perform different functions with regard to the overall enzyme’s activities required to perform its inherent biochemical properties (which in the case of bacteriophage is binding to bacterial cells and degrading their cell walls) (Yoong et al., pg. 4808, column 1, para. 2 and pg. 4812, column 1, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art to have independently selected either SEQ ID NOs.: 2 or 3 or 5 in order to construct a synthetic polypeptide which incorporates SEQ ID NOs.: 2 or 3 or 5 and another polypeptide having a second amino acid sequence (MPEP 2143 (I)(G)).
It would have been further obvious to have incorporated a second amino acid sequence which is an antimicrobial peptide, including one represented by SEQ ID NO.: 4 [species election] [Claims 1, 7, 8, 9 and 25], as shown by Centanni et al., with a reasonable expectation of success, because Centanni et al. shows peptide sequences which exhibit antimicrobial properties (including buforin II which is represented by SEQ ID NO. 4), which is the function of the polypeptides, shown by Yoong et al. (MPEP 2143 (I)(G)). That is, as discussed above, it is well known in the art to combine functionally different enzymatic domains into a single synthetic polypeptide in order to optimize and improve said polypeptide’s overall enzymatic properties, as is shown by polypeptide SEQ ID NO.: 93, which comprises amino acid sequences with SEQ ID NO.: 5 and SEQ ID NO.: 4 (MPEP 2143 (I)(G)).
One of ordinary skill in the art would have been motivated to have made that modification, because Kim et al. teaches that buforin IIb has well-established biological activity, structure and mode of action. That is, one would be motivated to select an antimicrobial peptide with well-known and consistent enzymatic characteristics so as to be certain of incorporating a peptide into a larger polypeptide that would function as desired within the context of the intended biochemical properties of the “host” polypeptide; e.g., to improve its antimicrobial properties.
One of ordinary skill in the art would have been motivated to have combined SEQ ID NO.: 4 and SEQ ID NO.: 5 into one polypeptide (i.e., SEQ ID NO. 93), because Kim et al. shows that peptide buforin IIb has antimicrobial activity against Enterococcus faecalis, which is the specific antimicrobial activity exhibited by SEQ ID NO.: 5 (i.e., PlyV12), as shown by Yoong et al. (MPEP 2143 (I)(A,G)). It is well known that it is prima facie obvious to combine art recognized equivalents known for the same purpose (MPEP 2144.06 (I)). Although the amino acid sequence of buforin IIb varies slightly from the amino acid sequence of SEQ ID NO.: 4, which is shown by Centanni et al. as SEQ ID NO.: 23 (see Kim et al., pg. 124, Table 1, entry# 9, Buforin IIb), it would have been obvious to have substituted buforin IIb with buforin II (i.e., SEQ ID NO.: 4), because they are closely related peptides and both would be expected to have similar antimicrobial properties (MPEP 2143 (I)(B(3)).
One of ordinary skill in the art would have been motivated to have added a Gly-Ser linker in constructing the polypeptide with the amino acid sequence of SEQ ID NO.: 93. Recall that SEQ ID NO.: 93 is composed of polypeptides with the amino acid sequences of SEQ ID NO.: 4 (with a required Met initiating codon) which is amino-terminal to SEQ ID NO.: 5, the polypeptides being separated by a Gly-Ser linker. One would have been motivated, because Chichili et al. teaches that Gly-Ser linkers are commonly used in synthetic polypeptide construction when different (enzymatic) domains are being joined because Gly-rich linkers are flexible, connecting various domains in a single protein without interfering with the function of each domain, and Serine is a preferable natural linker as well. In addition, polypeptides rich in Gly, Ser and Thr offer special advantages: (i) rotational freedom of the polypeptide backbone, so that adjacent domains are free to move relative to one another; (ii) enhance solubility; and (iii) resistance to proteolysis (pg. 163, column 2, last para. thru pg. 164, column 1, lines 1-2).
In addition, it is noted that Applicant presents data in which SEQ ID NO.: 93 has at pH 7.4 a higher antibacterial activity than the wild-type enzyme polypeptide (SEQ ID NO.: 1) and has at pH 7.4 the same antibacterial activity compared to the activity at pH 5.25 [Claim 1] (originally-filed specification, pg. 25, para. 2 thru pg. 26, para. 1, Example 2, Table 4). Because the prior art shows that it would have been obvious to one of ordinary skill in the art of polypeptide construction to have produced SEQ ID NO.: 93 (i.e., SEQ ID NO.: 4 + SEQ ID NO.: 5) (and that one would have been motivated to do so), it would be understood that the polypeptide SEQ ID NO.: 93, shown in the prior art, would have identical antimicrobial properties, as those described above, to Applicant’s SEQ ID NO.: 93 (MPEP 2112.01 (II)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 3, 4 and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Yoong et al. as evidenced by NCBI Blast in view of Centanni et al., Chichili et al., and Kim et al., as applied to claim 1 above, and further in view of Mermer et al. (International Patent Application Publication No. WO 2011/091412 A1).
[Mermer et al. cited in the Final Office Action mailed 02 November 2021.]

Yoong et al. shows some of the limitations of claim 3.
Yoong et al. shows Figure 1 which, in turn, shows the amino acid sequence of PlyV12 from E. faecalis bacteriophage ϕ1 designated as “Ef” (pg. 4809, Fig. 1, entry# “Ef”). The nucleotide sequence of PlyV12 has been deposited into GenBank under accession number AY581208 (pg. 4812, column 1, last para. [Claim 3- the polypeptide comprises the sequence of SEQ ID NO.: 3]).
That is, the amino acid sequence of AY581208, shown by Yoong et al., and Applicant’s polypeptides comprising SEQ ID NOs.: 1 and 5 contain Applicant’s polypeptides described as having the amino acid sequence designations of SEQ ID NO.: 2 and SEQ ID NO.: 3. That is, instant SEQ ID NO.: 3 encompasses from the 245th amino acid thru the 309th amino acid of instant SEQ ID NO.: 1 and Yoong et al.’s AY581208 (and, therefore, the 244th amino acid thru the 308th amino acid of instant SEQ ID NO.: 5).

Yoong et al. as evidenced by NCBI Blast in view of Centanni et al., Chichili et al., and Kim et al., as applied to claim 1 above, do not show: 1) a further amino acid sequence, wherein said further amino acid sequence is an enzyme capable of degrading the cell wall of bacteria, specifically Gram-positive bacteria [Claims 3 and 26]; and 2) said enzyme is an amino acid sequence according to SEQ ID NO.: 104 [Claim 4].

Mermer et al. addresses some of the limitations of claims 3 and 4, and the limitations of claim 26.
Regarding claims 3 and 26, Mermer et al. shows proteins and nucleic acids isolated from A25 bacteriophage, and diagnostic and therapeutic uses of these nucleic acids and polypeptides useful in treating streptococcal infections. The A25 bacteriophage lysin, isolated from the A25 bacteriophage, is termed PlyA (pg. 1, lines 10-17 [nexus to Yoong et al.] [antimicrobial polypeptides]). PlyA binds to a binding site on the streptococcal cell wall, and cell wall components can be isolated that are identified by the PlyA binding pattern (pg. 15, lines 9-14 [nexus to Yoong et al.] [cell wall binding activity of bacteriophage lysin PlyV12] [Claims 3 and 26- said further amino acid sequence is an enzyme capable of degrading the cell wall of bacteria, specifically Gram-positive bacteria]).
Regarding claim 4, the amino acid sequence of the A25 lysin is shown in Figures 1 and 2 (pg. 5, lines 13-25 and Figs. 1 and 2), and is an 86.4% sequence match to Applicant’s enzyme represented by SEQ ID NO.: 104.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the polypeptide comprising a first amino acid sequence and a second amino acid sequence, as shown by Yoong et al. as evidenced by NCBI Blast in view of Centanni et al., Chichili et al., and Kim et al., as applied to claim 1 above, by incorporating an enzyme that is capable of degrading the cell wall of Gram-positive bacteria, such as the enzyme represented by SEQ ID NO.: 104 [Claims 3, 4 and 26], with a reasonable expectation of success, because Mermer et al. shows a bacteriophage lysin (A25) which can bind to the cell wall of streptococcal species, which are gram-positive bacteria, and which are the types of bacteria that lysin PlyV12 binds to and has enzymatic activity towards, as shown by Yoong et al. (MPEP 2143 (I)(G)). Yoong et al. specifically shows that lysin PlyV12 has enzymatic (degradative) activity against several species of streptococcal strains (pg. 4811, Fig. 3). 
In addition, Mermer et al. shows that the A25 bacteriophage is specific for Group A streptococci (pg. 2, lines 1-4), and Yoong et al. shows that PlyV12 exhibited a significant killing effect on strains of pathogenic streptococci, including S. pyogenes (a group A streptococcus) (pg. 4811, column 1, para. 2). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated any enzymatic peptide portion of the A25 lysin, as shown by Mermer et al., including an enzyme represented by SEQ ID NO.: 104, into a polypeptide which comprises amino acid sequences having enzymatic (degradative) activity against enterococcal species (e.g. SEQ ID NO.: 5, which the PlyV12 lysin, shown by Yoong et al.), because the incorporation of the additional sequence would enhance or improve the antibacterial degradative properties of said polypeptide against enterococcal species (MPEP 2143 (I)(G) and MPEP 2144.06).
One of ordinary skill in the art would have been motivated to have made that modification, because, as noted above, the incorporation of additional peptides that exhibit similar or complementary antimicrobial properties into one polypeptide would optimize the enzymatic (degradative) properties of said polypeptide toward the target bacteria, which, in the instant case, are enterococcal species, such as E. faecalis and E. faecium.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-12, filed 29 April 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.
It is noted that Applicant filed a Declaration under 37 CFR 1.132, authored by Dr. Anneleen Cornelissen, on 29 April 2022.  It is also noted that the author’s remarks have been repeated in Applicant’s arguments.
The Declaration under 37 CFR 1.132 filed 29 April 2022 is insufficient to overcome the rejection of claims 1, 5, 7-10, 25 and 27 based upon 35 U.S.C. §103 as set forth in the last Office action. The author’s remarks were repeated by Applicant in the filed Remarks, which are addressed below and which have been shown below to be insufficient to overcome the 35 USC §103 rejection. 

1. Applicant remarks (pg. 6, para. 3) that the examiner argues that there would be no statistically significant drop in activity of wild-type plyV12 endolysin at pH 7.4, with the consequence, that it can also not be surprising that the inventive polypeptides have no such drop in activity at pH 7 .4. The examiner seems to be of the opinion that a drop in activity of less than one log is not significant and questions that it could be concluded from Yoong et al. that such drop in activity exists. However, as explained below, the applicant is still of the opinion that Fig. 2 of Yoong et al. shows that PlyV12 has a reduced activity at pH 7.4.
However, in response to Applicant, regardless of the Examiner’s opinion about the data shown by Yoong et al. (pg. 4810, column 1, Fig. 2), Applicant’s arguments are not commensurate in scope with the claimed subject matter which describes a polypeptide comprising a first amino acid sequence (one of which can be SEQ ID NO.: 5, which, in turn, is the sequence shown by Yoong et al., viz a viz, GenBank submission AY581208 (aka PlyV12) (Yoong et al., pg. 4812, column 1, para. 3), and a second amino acid sequence. That is, Applicant argues that the data shown by Yoong et al. shows that the antimicrobial or anti-bacterial activity of PlyV12 at pH7.4 is not the same or increased compared to activity at pH5.25. However, PlyV12 is only one of the amino acid sequences that comprise the polypeptide as described in instant claim 1. Even if the Examiner concedes that there is a “statistical” difference between the change in the antimicrobial activity of PlyV12 at pH7.4 vs pH5.25 in view of the Yoong et al. data, the antimicrobial activity of PlyV12 can be increased by adding to it a second amino acid sequence which also has antimicrobial activity (such as an antimicrobial peptide, as recited in claim 1), which would, in turn, potentially produce a polypeptide which exhibits an antimicrobial activity which is stable over a wide range of pH values (e.g., at pH7.4 and pH5.25) and/or which exhibits higher antimicrobial activity at pH7.4 than either of the amino acid sequences alone.

2. Applicant remarks (pp. 6 thru 11) that it is not a question of a significant decrease in activity of wild-type plyV12 endolysin at pH 7.4 as shown in Fig. 2 in Yoong because as discussed it is not possible to use the cell number from another test system. Fact is, that in Fig. 2 it is shown that wildtype plyV12 endolysin shows a pH-dependent activity and this activity is at pH 7.4 lower than at pH 5.25. This, pH dependent activity of wildtype plyV12 endolysin was also confirmed by the applicants (see Table 4 of the present application) in the more suitable assay, CFU counting, as discussed above. Thus, both assays OD measurement and CFU counting, show the pH dependent activity of wild-type plyV12 endolysin; however, the polypeptides according to the present invention have no such drop in activity at pH 7.4 and thus exhibit this surprising effect. The references of Cesar et al., Francois et al., Hazan et al., and Stevenson et al. are submitted to address the different types of data that are produced by taking OD measurements vs CFU measurements. 
However, in response to Applicant, again, the arguments are only directed against the polypeptide, shown by Yoong et al. (again, instantly-claimed SEQ ID NO.: 5), whereas the claimed subject matter, which comprises two amino acid sequences, are addressed by the collection of cited 103 references. It is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, with regard to Applicant’s remark about ‘surprising effect’, MPEP 716.02 (c)(II) states, in part: “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).”  That is, the claimed subject matter describes a polypeptide comprising two amino acid sequences, each of which have some level of antimicrobial activity. Therefore, one of ordinary skill in the art would expect that the combination of the two amino acid sequences would produce a polypeptide with either additive or synergistic antimicrobial properties (e.g., compared to each amino acid sequence alone). Therefore, it is not clear that the claimed polypeptide shows unexpected or surprising results.

3. Applicant remarks (pg. 11, last para. thru pg. 12) that the examiner asserts that the applicant has not shown that a polypeptide comprising SEQ ID NO: 2 or SEQ ID NO: 3 or SEQ ID NO: 5 has surprising properties. However, Example 2 of the present application shows this surprising effect, i.e., the lack of drop in activity at pH 7.4, for the polypeptides according to SEQ ID NO: 93 and 102. Further, it is described in Example 2 that similar results (e.g., essentially constant anti-bacterial activity over a broad pH range, in particular without significant activity loss at a physiological pH of 7.4) can also be achieved with other polypeptides of the invention, such as polypeptides comprising additional a His-tag (e.g. SEQ ID NO: 94 or SEQ ID NO: 103), or with polypeptides comprising the cell wall binding domain (CBD) of SEQ ID NO: 1 and an additional catalytic domain, e.g., a sequence according to SEQ ID NO: 104. An example for such polypeptide is a polypeptide comprising SEQ ID NO: 105. The polypeptide according to SEQ ID NO: 93, 92 as well as according to SEQ ID NO: 102 or 103 comprise the sequences according to SEQ ID NO: 2, 3 and 5. Moreover, the polypeptide according to SEQ ID NO: 105 comprises the SEQ ID NO: 3 and all these polypeptides show the surprising effect.
However, in response to Applicant, the Examiner is not asserting that the sequences represented by SEQ ID NOs.: 2, 3 and 5 have not been shown to lack surprising properties, but that the entire polypeptide (i.e., comprising a first and a second amino sequence) does not appear to exhibit surprising characteristics, as noted in the discussion above. It is noted that Applicant presents data for only SEQ ID NOs.: 93 and 102 (originally-filed specification, pg. 26, Table 4). Applicant describes polypeptides above, each comprising a combination of two amino acid sequences which have been shown or which are known to have antimicrobial properties. For example, claim 1 recites that the second amino acid sequence is an antimicrobial peptide [species election] (see buforin above in the 103 rejection), an amphipathic peptide, a cationic peptide, a hydrophobic peptide, a sushi peptide or a defensin. 
LaRock et al. ((2015) Biochim. Biophys. Acta 1848: 3047-3054 (provided here)) teaches that cationic antimicrobial peptides (CAMPs) are critical front line contributors to host defense against invasive bacterial infection (pg. 3047, Abstract). Two major classes of the CAMPs present in mammals are the cathelicidins and the defensins (Fig. 1). Both represent small, cytotoxic pore-forming peptides that contain regions of strong cationic charge that intersperse solvent-exposed hydrophobic residues. This amphiphilicity is a key source of their antimicrobial activity; the positive charge attracts them to a microbe's surface and their hydrophobic surfaces insert into and permeabilize the bacterial membrane (pg. 3048, column 1, Fig. 1 and last para. thru column 2, lines 1-3). That is, LaRock et al. teaches that cationic peptides (which can also be considered to be hydrophobic and/or amphipathic), such as defensins, have antimicrobial activity. Reinhardt et al. ((2016 May) Intl. J. Molec. Sci. 17: 1-21 (provided here)) teaches that sushi I is an α-helical cationic AMP (antimicrobial peptide) that targets gram-negative bacteria. Sushi I binds to the outer and inner membrane of E. coli bacteria, leading finally to the leakage of cytosolic content (pg. 9, para. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that synthesizing a polypeptide comprising two antimicrobial amino acid sequences would confer upon the polypeptide an enhanced level of antimicrobial characteristics, as additive or synergistic (e.g., that would have a higher antibacterial activity than either of the two amino acid sequences alone and/or maintain said level over several different pH values, such as pH7.4 and pH5.25), as contributed by the two separate amino acid sequences.


Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651     

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631